Title: From Abigail Smith Adams to Thomas Jefferson, 15 December 1816
From: Adams, Abigail Smith
To: Jefferson, Thomas


 Dear Sir Quincy December 15th 1816 

My good Husband has call’d upon me for Some Letters, written to me by my Son, when he was last in Paris, in 1815 in which he gives me a particular account of the Family of Count de Tracy and of the circumstances which introduced him to their acquaintance.

Beleiving that it will give you pleasure to become acquainted with this happy Domestic Circle, I readily embrace this opportunity of transmitting them to you, with two or three other Letters which follow in Succession, and are interesting, as they describe the Novel and importent events, to which mr Adams was an Eye witness

I rely upon your known care and punctuality to return them to me. I need not add how valuable they are to me. They may also afford Some entertainment to your Grandaughter Miss Ellen Randolph, whose praises are in the mouths, of all our Northern Travellers, who have been so happy as to become acquainted with her—they bring us also: such delightfull accounts of Monticello and its inhabitants that I am tempted to wish myself twenty years younger, that [I mi]ght visit them, but I am so far down Hill, that I must only think of those pleasures which are past, amongst which, and not the least is my early acquaintance with, and the continued Friendship of the phylosopher of Monticello—to whom are offerd the respectfull attachment / of Dear Sir / Your Friend

Abigail Adams
			